Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  October 3, 2007                                                                                       Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
  133429(143)                                                                                           Maura D. Corrigan
  133554                                                                                              Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
                                                                                                                     Justices
  NATIONAL PRIDE AT WORK, INC., et al,
           Plaintiffs-Appellees,
                                                                   SC: 133429
  v                                                                COA: 265870
                                                                   Ingham CC: 05-000368-CZ
  GOVERNOR OF MICHIGAN,
          Defendant-Appellant,
  and
  CITY OF KALAMAZOO,

            Defendant-Appellee,

  and 

  ATTORNEY GENERAL,

             Intervening Defendant-Appellee. 

  _________________________________________

  NATIONAL PRIDE AT WORK, INC., a non- 

  profit organization on behalf of its Michigan 

  Members, et al.,

                Plaintiffs-Appellants, 

                                                                   SC: 133554      

  v                                                                COA: 265870       

                                                                   Ingham CC: 05-000368-CZ
  GOVERNOR OF MICHIGAN and CITY OF
  KALAMAZOO,
          Defendants-Appellees, 

  and 

  ATTORNEY GENERAL,

             Intervening Defendant-Appellee. 

  _________________________________________

                On order of the Chief Justice, motion by the Michigan State Medical
  Society for leave to file a brief amicus curiae is considered and it is GRANTED.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          October 3, 2007                     _________________________________________
                                                                              Clerk